      Case: 3:17-cv-00490-wmc Document #: 38 Filed: 09/24/19 Page 1 of 1



                   UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KERRY L. STEVENSON, by his guardian,
CHLOE BOULLION,

             Plaintiff,

                    v.                             Case No.: 17-cv-490

KARL M. HOFFMAN (in his individual capacity),

             Defendant.



                          PLAINTIFF’S NOTICE OF APPEAL


      Notice is hereby given that Plaintiff, Kerry L. Stevenson, by his guardian,

Chloe Boullion, in the above named case, hereby appeals to the United States Court

of Appeals for the Seventh Circuit from the Opinion and Order entered in this action

on the 26th day of August, 2019.

      Dated this 24th day of September, 2019.

                                   GINGRAS THOMSEN & WACHS LLP
                                   Attorneys for Plaintiff


                                   s/ Paul A. Kinne
                                   Paul A. Kinne
                                   State Bar Number: 1021493

1850 Excelsior Drive
Madison, WI 53717
Phone: (608) 833-2632
Fax: (608) 833-2874
Email: kinne@gtwlawyers.com



                                         1
